                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

SHAWN CODY MARISCAL,                          )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-349-G
                                              )
DEAN CHAPMAN et al.,                          )
                                              )
       Defendants.                            )

                                         ORDER

       Plaintiff Shawn Cody Mariscal filed this action on April 17, 2019 against

Defendants Dean Chapman, Dana Chapman, and “Does 1 through 10” (the “Doe

Defendants”). Compl. (Doc. No. 1), at 1. As of the Scheduling Conference held August

7, 2019, Plaintiff had not identified or served the Doe Defendants. Accordingly, the

Scheduling Order directed that Plaintiff’s claims against the Doe Defendants would be

“subject to dismissal” if the Doe Defendants were not “identified within 60 days.”

Scheduling Order (Doc. No. 18), at 2.

       The allotted 60-day window elapsed on October 6, 2019, and Plaintiff has yet to

identify or serve the Doe Defendants. Accordingly, it is hereby ordered that Plaintiff’s

claims against the Doe Defendants are dismissed without prejudice pursuant to Rule 41(b)

of the Federal Riles of Civil Procedure. See Fed. R. Civ. P. 41(b) (permitting dismissal for

“fail[ure] to prosecute or to comply with [the Federal Rules of Civil Procedure] or a court

order”); Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003) (stating that Rule 41(b)
“has long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff's

failure to prosecute or comply with the rules of civil procedure or court’s orders”).

       IT IS SO ORDERED this 16th day of March, 2020.




                                             2
